FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50259

              Plaintiff-Appellee,                D.C. No. 3:16-cr-00564-JLS

 v.
                                                 MEMORANDUM*
MIGUEL ANGEL TRUJILLO-
RODRIGUEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Miguel Angel Trujillo-Rodriguez appeals from the district court’s judgment

and challenges the 30-month sentence imposed following his guilty-plea




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for being a removed alien found in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Trujillo-Rodriguez contends that the district court procedurally erred by

failing to explain its reasons for rejecting his argument for a below-Guidelines

sentence in light of the then-pending amendment to U.S.S.G. § 2L1.2.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. Trujillo-Rodriguez argued at

length in his sentencing memorandum and during the sentencing hearing that he

should receive a lower sentence because, under the amendment that would take

effect just a few months after his sentencing, he would be subject to a lower

Guidelines range. The record reflects that the court considered these arguments,

but did not believe that they supported a downward variance. Rather, the court

explained that a mid-range sentence was warranted in light of the 18 U.S.C.

§ 3553(a) factors and the totality of the circumstances, including the nature of

Trujillo-Rodriguez’s offense and his prior crime. While the court might have said

more, its failure to do so in this case did not affect Trujillo-Rodriguez’s substantial

rights. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                           2                                     16-50259